Citation Nr: 9917689	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
pulmonary tuberculosis with thoracoplasty and resection of 
six ribs.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1941 to April 
1942 and from August 1945 to February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to a rating in excess of 60 percent 
for pulmonary tuberculosis with thoracoplasty and resection 
of six ribs is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected disability is pulmonary 
tuberculosis with thoracoplasty and resection of six ribs, 
rated as 60 percent disabling.

2.  The veteran's service-connected disability currently 
precludes all substantially gainful employment which he might 
be reasonably expected to obtain and retain.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a December 1956 rating decision, service connection was 
granted for pulmonary tuberculosis with thoracoplasty and 
resection of six ribs, and a 60 percent disability rating was 
assigned. 

In a May 1978 Board decision, an increased rating for 
pulmonary tuberculosis and a total disability rating for 
compensation purposes based on individual employability were 
denied.  At the time of that claim, the veteran reported that 
he had a fifth grade education.

In his March 1994 VA Form 21-8940 (veteran's application for 
increased compensation based on unemployability), the veteran 
reported that he only had a fourth grade education.

Chest x-rays taken in April 1994 revealed moderately advanced 
pulmonary tuberculosis that was bilateral and stable since 
July 1992.

On a June 1994 VA examination, the veteran had complaints of 
joint pains, chest pain, cough, epigastric pain, dizziness, 
and hemoptysis.  The physical examination revealed harsh 
breathing sounds, but no rales or wheezing.  No edema was 
present.  The sputum AFB smears and cultures were negative.  
It was noted that the veteran had not been gainfully employed 
since he left service in 1946 and that he relied on his 
relatives and, since 1956, on his VA benefits.  The examiner 
opined that, based on the available evidence, the degrees of 
impairment should not have restricted his ability to work.  
The diagnosis was the following: pulmonary tuberculosis, 
moderately advanced, bilateral, inactive Stage IV; status 
post thoracotomy.

In June 1994, the impression of the TB Board review was the 
following: pulmonary tuberculosis, moderately advanced, 
bilateral, stable, inactive Stage IV; status post right 
thoracotomy with partial resection of the right upper six 
ribs.

In an August 1995 statement, a private physician indicated 
that the veteran had Koch's pulmonary and acute bronchitis.

Chest x-rays taken in September 1995 revealed moderately 
advanced pulmonary tuberculosis that was bilateral and stable 
since April 1994.

On a September 1995 VA examination, the veteran complained of 
a cough, back pain, and chest pain.  The physical examination 
revealed that a cough was present.  However, there were clear 
breathing sounds with no rales or wheezes.  The sputum AFB 
smears and cultures were negative.  The diagnosis was the 
following: pulmonary tuberculosis, moderately advanced, 
bilateral, inactive Stage IV; status post thoracoplasty.

In November 1995, the impression of the TB Board review was 
the following: pulmonary tuberculosis, moderately advanced, 
bilateral, chronic, stable, inactive Stage IV; status post 
right thoracotomy with partial resection of the right upper 
six ribs.

In a June 1996 statement, a private physician noted that he 
had treated the veteran for a chronic cough and dyspnea from 
March 1995 to October 1995.  The doctor indicated that 
pulmonary tuberculosis and pulmonary emphysema were 
diagnosed.

In June 1997, the Board remanded the claim for a total rating 
based on individual unemployability for further development, 
to include another VA examination.

On a March 1998 VA examination, the veteran complained of 
back pain, shortness of breath, body malaise, and joint 
pains.  He also reported that he had an intermittent chronic 
cough and dyspnea.  The physical examination revealed that 
the veteran was comfortable and not in cardiorespiratory 
distress.  There were clear breathing sounds with no rales or 
wheezes.  The veteran underwent a spirometry.  

The impression from the chest x-rays was status post upper 
thoracoplasty with stable disease residuals in both lungs.  
The diagnosis was the following: pulmonary tuberculosis, 
chronic, status post right upper thoracoplasty, inactive 
Stage IV, with normal ventilatory pattern.  The examiner 
opined that the veteran's level of unemployability was most 
likely the result of his service-connected disability, which 
showed disease residuals in both lungs.  The doctor indicated 
that the veteran's work and aerobic capacities were limited 
and that he could not engage in moderate to severe physical 
exertion (manual labor).  The physician indicated that the 
veteran would only be able to tolerate employment that was 
sedentary or supervisory in nature.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

The percentage rating contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1998).  
If the total rating is based on a disability or combination 
of disabilities for which the rating schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341 (1998).



Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, the following will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities from a 
common etiology or single accident; (3) disabilities 
affecting a single body system such as the respiratory 
system; (4) multiple injuries incurred in action; or (5) 
multiple injuries incurred as prisoner of war.  The existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a) (1998).

Substantially gainful employment suggests a living wage.  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356, 358-59 (1991).  

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist on 
facts found basis (including but not limited to employment in 
a protected environment such as a family business or 
sheltered workshop) when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).  

In short, the question in a total rating case based upon 
individual unemployability due to service-connected 
disability is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

A disability that has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under the laws administered by the VA 
will not be reduced to less than such evaluation except upon 
a showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951 (1998).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

The Board is satisfied that all available relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  




The Board has found nothing in the historical record that 
would lead to a conclusion that the evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories.

The veteran's service-connected disability is rated as 60 
percent disabling.  Therefore, the veteran is eligible for 
consideration for a total rating for individual 
unemployability under 38 C.F.R. § 4.16(a); the remaining 
issue is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.

There is conflicting medical evidence about whether the 
veteran is unable to work because of his pulmonary 
tuberculosis.  On the one hand, the June 1994 VA examiner 
opined that, based on the available evidence, the degrees of 
impairment should not have restricted his ability to work.  
On the other hand, the March 1998 VA examiner opined that the 
veteran's level of unemployability was most likely the result 
of his service-connected disability, which showed disease 
residuals in both lungs.  The doctor indicated that the 
veteran's work and aerobic capacities were limited and that 
he could not engage in moderate to severe physical exertion 
(manual labor).  The physician indicated that the veteran 
would only be able to tolerate employment that was sedentary 
or supervisory in nature.

The veteran has, at most, a fifth grade education.  He is 
currently unemployed.  Based on the medical evidence, it is 
unlikely that the veteran could have a job that involved 
manual labor.  Furthermore, given his education attainment, 
it is unlikely that the veteran could find a job that did not 
involve manual labor.



The evidence is at least in equipoise regarding whether the 
veteran is unemployable because of his service-connected 
disability.  In other words, the preponderance of the 
evidence is not against a finding that the veteran's service-
connected disability currently precludes all substantially 
gainful employment which he might be reasonably expected to 
obtain and retain.  Therefore, the record supports a grant of 
a total disability rating for compensation purposes based on 
individual unemployability.


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is granted, 
subject to the regulations governing the payment of monetary 
awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a June 1996 statement, a private physician noted that he 
had treated the veteran for pulmonary tuberculosis with 
pulmonary emphysema from March 1995 to October 1995.  This 
evidence raises the issue of entitlement to service 
connection for pulmonary emphysema as secondary to the 
service-connected pulmonary tuberculosis.  


The issue of service connection for pulmonary emphysema is 
inextricably intertwined with the issue of an increased 
evaluation for a service-connected pulmonary tuberculosis.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that service connection may be granted not only for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  Thus, pursuant 
to 38 U.S.C.A. § 1110 (West 1991), and 38 C.F.R. § 3.310(a) 
(1998), when aggravation of a veteran's nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only for that degree) over and 
above the degree of disability existing prior to the 
aggravation.  

Ratings under diagnostic codes 6600 to 6817 will not be 
combined with each other.  A single rating will be assigned 
under the diagnostic code that reflects the predominant 
disability with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  However, in cases protected by the provisions of 
Public Law 90-493, the graduated ratings of 50 and 30 percent 
for inactive tuberculosis will not be elevated.  38 C.F.R. 
§ 4.96 (1998); 38 C.F.R. § 4.96 (1996).  

For pulmonary tuberculosis in which service connection was in 
effect on August 19, 1968, following a thoracoplasty the 
rating will be for removal of the ribs combined with the 
rating for a collapsed lung.  Resection of the ribs incident 
to a thoracoplasty will be rated as a removal.  38 C.F.R. 
§ 4.97 (1998); 38 C.F.R. § 4.97 (1996).

It is unclear from the latest VA examination whether the 
veteran has a collapsed lung.  It is the opinion of the Board 
that a contemporaneous VA examination would be of assistance 
in clarifying the nature of the veteran's respiratory 
disorders and would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he identify the names, 
the complete addresses, and approximates 
dates of all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for his respiratory 
disorders since November 1997.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously be secured.  Regardless of the 
appellant's response, the RO should 
secure any outstanding VA treatment 
reports.

2.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
extent of severity of his pulmonary 
tuberculosis.  The veteran's claims 
folder, copies of the previous and 
amended criteria for rating pulmonary 
disorders, and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  





Any further indicated studies for the 
purpose of addressing the previous and 
amended criteria for rating pulmonary 
disability should be performed.  

The examiner is requested to furnish an 
opinion as to whether the veteran has a 
collapsed lung(s), and, if so, the extent 
of it.  

The examiner should also address the 
following questions:

1)  Did the service-connected 
pulmonary tuberculosis cause 
any pulmonary emphysema found?  

2)  If not, does the service-
connected pulmonary 
tuberculosis aggravate or cause 
worsening of any pulmonary 
emphysema found?  

If the pulmonary tuberculosis does 
aggravate or cause worsening of any 
pulmonary emphysema found, the examiner 
should indicate what are the baseline 
manifestations of the pulmonary emphysema 
and what are the increased manifestations 
of the pulmonary emphysema which are due 
to the pulmonary tuberculosis.


If and only if the examiner determines 
that the pulmonary emphysema is related 
to the pulmonary tuberculosis, then the 
examiner should note whether any of the 
following is present: cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension, 
episode(s) of acute respiratory failure, 
and the use of outpatient oxygen therapy.  
If and only if the examiner determines 
that the pulmonary emphysema is related 
to the pulmonary tuberculosis, then the 
examiner should comment on the extent of 
the severity of any dyspnea and 
ventilatory impairment.  If and only if 
the examiner determines that the 
pulmonary emphysema is related to the 
pulmonary tuberculosis, then the examiner 
should render an opinion on whether the 
pulmonary emphysema is mild, moderate, 
severe, or pronounced.

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion(s) expressed, and 
the foundation for all conclusions should 
be clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand; if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of service connection for 
pulmonary emphysema as secondary to 
service-connected pulmonary tuberculosis 
and readjudicate the issue of entitlement 
to an increased evaluation for pulmonary 
tuberculosis.  

If the benefits sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case with applicable laws and regulations not previously 
included.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
action warranted.  No action is required of the veteran until 
he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

